DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement(s) filed on the record are in compliance with the content requirements of 37 CFR 1.97 and 37 CFR 1.98 and have been considered.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8, and all claims depending therefrom are, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites a “third information element”, but claim 1, upon which claim 8 depends, only recites a “first information element” ; no “second information element” is recited, so it is not clear how many information elements are intended to be contained in the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 5 is rejected on the ground of nonstatutory double patenting over claim 12 of U.S. Patent No. 10,946,184, hereinafter “the ‘184 patent” since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:

A system comprising:
an injection site including an injection port, wherein the injection site includes a fluid pathway, a first sensor, and a transmitter within a housing; and
a first cap including […] at least one first information element,
[…]
wherein the first cap is configured to removably couple to and cover the injection port of the injection site,
wherein the first sensor is configured to automatically sense the data encapsulated by the at least one first information element in response to coupling of the first cap to the injection port,
wherein the transmitter is configured to transmit the sensed data to a remote computing system,
wherein the at least one first information element further encapsulates data including information associated with a first caregiver identification,
[…]
wherein the system further comprises:
a second cap configured to removably couple to and cover the injection port of the injection site, wherein the second cap includes at least one second information element, wherein the at least one second information element encapsulates data including information associated with a second caregiver identification different than the first caregiver identification, wherein the first sensor is configured to automatically sense the data encapsulated by the at least one second information element in response to coupling of the second cap to the information port, and wherein the transmitter is configured to transmit the information associated with the second caregiver identification to the remote computing system.

Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
Claim 6 is rejected on the ground of nonstatutory double patenting over claim 13 of the ‘184 patent, since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:

[…] the second cap includes a disinfectant, and wherein the at least one second information element further encapsulates data characterizing the disinfection state of the injection port.

Claim 7 is rejected on the ground of nonstatutory double patenting over claim 14 of the ‘184 patent, since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:

[…] the at least one second information element further encapsulates data including information associated with at least one of: an identification of a patient, a procedural step performed in connection with care of the patient, a state of waste disposal, a lab sample, respiratory management for the patient, and dietary management for the patient.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 8-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bochenko et al (U.S. Pub. 2011/0112473 A1, hereinafter “Bochenko”) in view of Poteet et al (U.S. Pub. 2008/0319795 A1, hereinafter “Poteet”).
Regarding claim 1, Bochenko discloses a system comprising: 
an injection site 3 (Fig. 2A) including an injection port 13 (Fig. 2A), wherein the injection site includes a fluid pathway 8/10 (Fig. 2A), a first sensor 18 (Fig. 2A; see also para [0068]), and a transmitter 34 (Fig. 2A) within a housing 4 (Fig. 2A); and
a first cap 20 (Fig. 2A) including at least one first information element 24 encapsulating information (Fig. 2A; see also para [0075]),
wherein the first cap 20 is configured to removably couple to and cover the injection port of the injection site (see Fig. 2A and 2B showing the first cap 20 being removably coupled to and covering the injection port 13),
wherein the first sensor is configured to automatically sense the data encapsulated by the at least one first information element in response to coupling of the first cap to the injection port (see paras [0068], [0075]; identification system automatically generates information about the cap 20 when the cap 20 is fluidically coupled to the injection port 13, and such information is encapsulated within the information element 24);
wherein the transmitter 34 is configured to transmit the sensed data to a remote computing system 6 (see Figs. 1,2A and para [0065]; information 36 is transferred via wireless communication to a remote data collection system 6).
It is noted that Bochenko does not appear to disclose that the at least one first information element encapsulates data including information associated with a first caregiver identification.
Poteet discloses that an information element, such as a label, for use with a medical device can contain information relating to the confirmation of waste disposal (see para [0008]; the waste portion of the device may be labeled with information specifying a nurse in charge of administering and/or disposing of the medication/waste, the amount of wasted dose, etc.) which is an activity performed by a specific first caregiver such that the information is associated with  the first caregiver.
A skilled artisan would have found it obvious at the time of the invention to modify the information element of Bochenko according to the teaching in Poteet in order to enable the safe disposal of waste product (see Poteet at paras [0005]-[0008]) by identifying the information associated with a caregiver who performs the waste disposal.
Regarding claim 2, Bochenko discloses that the transmitter includes a wireless transmitter (see Figs. 1,2A and para [0065]; information 36 is transferred via wireless communication to a remote data collection system 6).
Regarding claim 3, Bochenko discloses that the injection site 3 further includes a self-contained power source 19 (Fig. 2A) within the housing that powers the first sensor and the transmitter (see paras [0003], [0009], [0019]).
Regarding claim 4, Bochenko discloses that the first information element 24 encapsulates data including information associated with a procedural step performed in connection with care of the patient (i.e., the information element 24 encapsulates information about the contents of a vial which is associated with the procedural step of delivering the contents).
Regarding claim 8, Bochenko discloses a medication container (i.e., the vial portion of 20 where a piston is located; Fig. 2A) containing a medication for injection into the injection site, wherein the medication container is configured to removably couple to the injection port of the injection site (see Figs. 2A and 3 showing the medication container in a coupled and uncoupled position), wherein the medication container includes an information element (which can arbitrarily be referred to as a “third information element”) encapsulating data including information associated with the medication in the medication container (see pars [0003], [0012]).
wherein the first sensor is configured to automatically sense the data encapsulated by said “third” information element in response to coupling of the medication container to the injection port, and wherein the transmitter is configured to transmit the information associated with the medication in the medication container to the remote computing system (see paras [0068], [0075]; identification system automatically generates information about the cap 20 when the cap 20 is fluidically coupled to the injection port 13, and such information is encapsulated within the information element 24; the information 36 can then be transferred via wireless communication to a remote data collection system 6).
Regarding claim 9, Bochenko discloses a second sensor 60 (Fig. 11 A) within the housing, wherein the second sensor is configured to sense a volume of the medication expelled through the fluid pathway, and wherein the transmitter is configured to transmit information associated with the volume of the medication expelled through the fluid pathway to the remote computing system (see para [0110]; the sensor 60 provides a pressure signal 70 that is used to calculate the fluid volume delivered based on the differential pressure, and this information is then provided to transmitter 34 for eventual transmission to the remote computing system via a receiver 42).
Regarding claim 10, Bochenko discloses the remote computing system, wherein the remote computing system is configured to identify, display, time stamp, and record the data encapsulated by the at least one first information element that characterizes the disinfection state of the injection port, and wherein the remote computing system is configured to transmit the data to a medical information system (para [0117]-[0120] describes identifying, displaying, time stamping and recording data which is then sent to a medical information system 52; see also Fig. 5).

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bochenko et al (U.S. Pub. 2011/0112473 A1) in view of  Poteet et al (U.S. Pub. 2008/0319795 A1), further view of Mallett et al (U.S. Pat. 7,119,689 B2, hereinafter “Mallett”).
Regarding claim 11, it is noted that Bochenko does not appear to disclose that the at least one first information element is colored to designate a category, wherein the first sensor is configured to detect the color of the at least one first information element, and wherein the transmitter is configured to transmit information associated with the detected color to the remote computing system.
Mallett discloses a medication delivery system where an information element is color coded and a polychromatic sensitive optical sensor can be used to determine the color of such information, which is then transferred to a reader (see col. 16, lines 1-48).
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Bochenko so that the sensor is configured to detect the color of the at least one first information element, in order to automatically, easily and simply identify the container to which the information element is attached for proper use or disposal (see Mallett at col. 15, line 55 to col. 16, lines 1-14).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is directed to the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                             
12/05/2022